Opinion issued April 21, 2022




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00151-CV
                            ———————————
                   WILLIE DAVID WILLIAMS, Appellant
                                        V.
      DIAMOND OFFSHORE SERVICES LIMITED AND DIAMOND
           OFFSHORE SERVICES COMPANY, Appellees



                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-31922


                          MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. See TEX. R. APP.

P. 10.3(a)(2), 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Countiss.




                                        2